DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 13, 14, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 13, and 20 substantially recite: “setting a flag bit of a second address space of each of the P partial access capacities to a low bit of a first address of a memory that is requested to be accessed”. It is not clear what the language “setting a flag bit . . . to a low bit of a first address”.  Since bits are low or high, it is not clear how setting a flag bit to low is modified by the language “of a first address”.  
Claims 5, 14, and 21 substantially recite: “recovering a second address to an original address based on the N pieces of configuration information and the flag bit”.  It is not clear what steps would be required by the recited “recovering” a “second address” to an “original address”.  This may be meant to reverse a mapping, but no mapping from an original address to a second address has been claimed.  This could also refer to reading using the mapping of a memory location to a channel, but the two recited addresses do not clearly refer to a channel (or specify for instance, a bus address).  Since there are two different interpretation that are equally reasonable, the claim is indefinite.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2017/0371812) and Stewart (US 2014/0164720).
1. (Currently Amended) A memory interleaving method comprising: 
dividing an access capacity into P partial access capacities (See Chun figure 1 showing DRAM areas 112, 114, 120, and 122.) based on N pieces of configuration information, (The “N pieces of configuration” are addressed below where the term is further limited by the claim language.) wherein each of the P partial access capacities comprises a first size, wherein the N pieces of configuration information correspond to N memory channels in a one-to-one manner, (Chun teaches: “The memory address map 400 represents the entire addressable space of the memory system illustrated in FIG. 1, which comprises DRAM modules 112 and 114 (accessed via memory channel CH0 on bus 111) and DRAM modules 120 and 122 (accessed via memory channel CH1 on bus 115). . . . [0027] Memory address map 400 defines an interleaved address space comprising memory partitions 402, 404, and 406. Each memory partition comprises a separate allocated memory address space with a corresponding address range. Memory partition 402 corresponds to DRAM module 112, which occupies address rank 0. Memory partition 404 corresponds to DRAM module 114, which occupies address rank 1. Memory partitions 402 and 404 combine to form the memory address space associated with memory channel CH0 for implementing the first DRAM channel.” Chun paragraphs 0026-0027.
Chun does not expressly teach “N pieces of configuration information”.  
Stewart teaches: “Address mapping table 500 comprises a list of address blocks 502 (which may be of any size) with corresponding channel and/or memory device assignments based on the interleave bandwidth ratio. For example, in FIG. 5, column 504 illustrates an alternating assignment between DRAM device 104a ("wideio2") and DRAM device 104b ("lpddr3e")”  Stewart paragraph 0031.  “At block 1206, the first portion is allocated to high-performance memory clients. At block 1208, the second portion is allocated to relatively lower-performance memory clients. The interleaving and/or memory allocation may be performed by . . . the channel remapping module(s) 400 . . . (FIGS. 1, 4, 9, 10 and 11) in the manner described above. . . . At decision block 1212, the memory region adjustment module(s) 1006 (FIGS. 10 and 11) . . . At block 1216, the memory region boundary is adjusted. . . via one or more of . . . the channel remapping module(s) 400, and/or the memory allocation module(s) 1002.”  Stewart paragraph 0064.  Note that each entry in figure 5 (e.g. wiedo2 and lpddr3e) are pieces of configuration information and Stewart expressly states that each entries can refer to channels in paragraph 0031 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Stewart because using configuration information (i.e. names of channels mapped to portions of memory) can be used to allocate data to different channels and memory regions that are more available or more efficient at storing a given type of data.) wherein a first piece of the N pieces of configuration information indicates a quantity of first partial access capacities of the P partial access capacities corresponding to a first memory channel of the N memory channels, (See Stewart figure 5.) wherein two partial access capacities of the P partial access capacities correspond to a second memory channel of the N memory channels, wherein a total quantity of memory channels between a memory and a memory controller is N, wherein P is an integer greater than or equal to N, and wherein N is an integer greater than or equal to 2; and mapping the P partial access capacities to the N memory channels.  (See Stewart figure 5.  While it is not required to reject the language above, note that Chun teaches associating some channels with one and other channels with two memory locations (partial access capacities”).) 
2. (Currently Amended) The memory interleaving method of claim 1, wherein 
before dividing the access capacity into the P partial access capacities, the memory interleaving method further comprises generating the N pieces of configuration information, (“Address mapping table 500 comprises a list of address blocks 502 (which may be of any size) with corresponding channel and/or memory device assignments” Stewart paragraph 0031.  See also Stewart figure 5.  “At decision block 1212, the memory region adjustment module(s) 1006 (FIGS. 10 and 11) determines whether the memory region boundary is to be adjusted. . . . If it is determined that the memory region boundary is to be adjusted, . . . the channel remapping module(s) . . . At block 1216, the memory region boundary is adjusted, . . . via one or more of . . . the channel remapping module(s) 400, and/or the memory allocation module(s) 1002.” Stewart paragraph 0064.  Note that adjusting the boundaries of the blocks divides into new partial access capacities.  While not necessary to reject this claim language, note also that generating either the set of information for the table first (the entries corresponding to the channel or the address blocks) would have been obvious as a reversal of parts (or a mere rearrangement of parts) at least because the reversal of the creation of the mapping entries would not affect the functioning of the device.  See MPEP § 2144.04.) wherein the N pieces of configuration information comprise M pieces of first configuration information and N-M pieces of second configuration information, wherein a second piece of the M pieces of first configuration information comprises a first memory channel identifier (See Stewart figure 5 showing a plurality of “pieces of configuration information”.  “Address mapping table 500 comprises a list of address blocks 502 (which may be of any size) with corresponding channel . . . assignments.” Stewart paragraph 0031.) and a first indication identifier, wherein the second memory channel corresponds to the first memory channel identifier, wherein the first indication identifier indicates that the second memory channel maps the two partial access capacities, (With respect to claim interpretation, the “indication identifier” is interpreted as a part of the configuration information.  See Stewart figure 5 showing each channel to map to a plurality of memory locations.  Note also that Chun teaches associating some channels with more memory locations and other channels with less memory locations (e.g. in Chun, channel 0 is associated with a different number of memory locations than channel 1a.)) wherein a third piece of the N-M pieces of second configuration information comprises a second memory channel identifier and a second indication identifier, wherein the second memory channel identifier corresponds to a third memory channel, (See Stewart figure 5 showing each channel to map to a plurality of memory locations.) wherein the second indication identifier indicates that the third memory channel maps one partial access capacity of the P partial access capacities, wherein M is an integer, and wherein M is greater than or equal to 1 and less than N.  (See Stewart figure 5 showing each channel to map to a plurality of memory locations. Chun also teaches three channels.  See Chun figures 1, 2, and 4.  In the interest of compact prosecution, note also that a duplicate third channel would be obvious as a mere duplication of parts.  See MPEP § 2144.04.)
3. (Currently Amended) The memory interleaving method of claim 1, wherein 
the P partial access capacities comprise discontinuous partial access capacities that are mapped to a same memory channel, (“For example, in FIG. 5, column 504 illustrates an alternating assignment between DRAM device 104a ("wideio2") and DRAM device 104b ("lpddr3e") based on an interleave bandwidth ratio of 1:1. Even numbered address blocks (N, N+2, N+4, N+6, etc.) are assigned to wideio2, and odd numbered address blocks (N+1, N+3, N+5, etc.) are assigned to lpddr3e.” Stewart paragraph 0031.) and wherein before mapping the P partial access capacities to the N memory channels, the memory interleaving method further comprises performing continuous processing on first address spaces corresponding to the discontinuous partial access capacities.  (“Column 506 illustrates another assignment for an interleave bandwidth ratio of 2:1. Where DRAM device 104a ("wideio2") has a rate twice as fast as DRAM device 104b ("lpddr3e), two consecutive address blocks are assigned to wideio2 for every one address block assigned to lpddr3e. For example, address blocks N and N+1 are assigned to wideio2. Block N+2 is assigned to 1 ppdr3e. Blocks N+3 and N+4 are assigned to wideio2, and so on.” Stewart paragraph 0032.  “As illustrated in FIG. 6, traffic may be received by channel remapping logic 600 as an input stream of requests 606, 608, 610, 612, 614, 616, etc. corresponding to address blocks N, N+1, N+2, N+3, N+4, N+5, etc. (FIG. 5). The channel remapping logic 600 is configured to distribute (block 208-FIG. 2) the traffic to the DRAM devices 104a and 104b according to the interleave bandwidth ratio and the appropriate assignment scheme contained in address mapping table 500 (e.g., columns 504, 506, 508, etc.).” Stuart figure 0033.  “For example, in FIG. 5, column 504 illustrates an alternating assignment between DRAM device 104a ("wideio2") and DRAM device 104b ("lpddr3e") based on an interleave bandwidth ratio of 1:1.” Stuart paragraph 0031.  Note that when the ratio of 1:2 is used, at least two blocks use continuous processing (before any change to a 1:1 ratio.)  See also Stuart figure 5.) 
4. (Currently Amended) The memory interleaving method of claim 3, further comprising 
setting a flag bit of a second address space of each of the P partial access capacities to a low bit of a first address of a memory that is requested to be accessed.  (“Interleaving between two channels is relatively simple and widely-used because it requires only a single bit of the memory address to interleave or “ping-pong” between the two channels.” Chun paragraph 0002.) 
5. (Currently Amended) The memory interleaving method of claim 4, further comprising 
recovering a second address to an original address based on the N pieces of configuration information and the flag bit. (“Interleaving between two channels is relatively simple and widely-used because it requires only a single bit of the memory address to interleave or “ping-pong” between the two channels.” Chun paragraph 0002.  “As known in the art, the symmetric memory channel interleaver 106 receives read/write memory requests associated with the CPU 104 (or other memory clients) and distributes the memory data between two or more memory controllers, which are connected to respective external memory devices via a dedicated memory channel.” Chun paragraph 0020. Note that by implication, a read carries out the system used to write data in reverse.  Note also that the claim language does not require the “second address” and “original address” to have any specific structures (or to differ from one another).  See also MPEP § 2111.04.) 
6. (Currently Amended) The memory interleaving method of claim 1, further comprising: 
generating a configuration mapping table, indicating mapping relationships among the P partial access capacities and the N memory channels; and mapping the P partial access capacities to the N memory channels according to the configuration mapping table.  (See Stewart figure 5.)
7. (Currently Amended) The memory interleaving method of claim 1, wherein 
the N memory channels further comprise a third memory channel corresponding to one of the P partial access capacities.  (See Chun figure 1 channels 1a/b.  “Interleaving between higher powers of two (e.g., four, eight, etc.) is also relatively straightforward because these implementations only require an additional bit of the memory address for every doubling of the number of memory channels.” Chun paragraph 0002.  In the interest of compact prosecution, note also that a third (duplicate) channel would have been obvious before the effective filing date to one of ordinary skill two channels as a mere duplication of parts.  See MPEP § 2144.04.)
10. (New) A communications apparatus comprising: a memory configured to store instructions; and a processor coupled to the memory, wherein the instructions cause the processor to be configured to: divide an access capacity into P partial access capacities based on N pieces of configuration information, wherein each of the P partial access capacities comprises a first size, wherein the N pieces of configuration information correspond to N memory channels in a one-to-one manner, wherein a first piece of the N pieces of configuration information indicates a quantity of first partial access capacities of the P partial access capacities corresponding to a first memory channel of the N memory channels, wherein two partial access capacities of the P partial access capacities correspond to a second memory channel of the N memory channels, wherein a total quantity of memory channels between the memory and the processor is N, wherein P is an integer greater than or equal to N, and wherein N is an integer greater than or equal to 2; and map the P partial access capacities to the N memory channels.  (See rejection of claim 1.)
11. (New) The communications apparatus of claim 10, wherein before dividing the access capacity into the P partial access capacities, the instructions further cause the processor to be configured to generate the N pieces of configuration information, wherein the N pieces of configuration information comprise M pieces of first configuration information and N-M pieces of second configuration information, wherein a second piece of the M pieces of first configuration information comprises a first memory channel identifier and a first indication identifier, wherein the second memory channel corresponds to the first memory channel identifier, wherein the first indication identifier indicates that the second memory channel maps the two partial access capacities, wherein a third piece of the N-M pieces of second configuration information comprises a second memory channel identifier and a second indication identifier, wherein the second memory channel identifier corresponds to a third memory channel, wherein the second indication identifier indicates that the third memory channel maps one partial access capacity of the P partial access capacities, wherein M is an integer, and wherein M is greater than or equal to 1 and less than N. (See rejection of claim 2.)
12. (New) The communications apparatus of claim 10, wherein the P partial access capacities comprise discontinuous partial access capacities that are mapped to a same memory channel, and wherein before mapping the P partial access capacities to the N memory channels, the instructions further cause the processor to be configured to perform continuous processing on first address spaces corresponding to the discontinuous partial access capacities. (See rejection of claim 3.)
13. (New) The communications apparatus of claim 12, wherein the instructions further cause the processor to be configured to set a flag bit of a second address space of each of the P partial access capacities to a low bit of a first address of a memory that is requested to be accessed. (See rejection of claim 4.)
14. (New) The communications apparatus of claim 13, wherein the instructions further cause the processor to be configured to recover a second address to an original address based on the N pieces of configuration information and the flag bit. (See rejection of claim 5.)
15. (New) The communications apparatus of claim 10, wherein the instructions further cause the processor to be configured to: generate a configuration mapping table indicating mapping relationships among the P partial access capacities and the N memory channels; and map the P partial access capacities to the N memory channels according to the configuration mapping table. (See rejection of claim 6.)
16. (New) The communications apparatus of claim 10, wherein the N memory channels further comprise a third memory channel corresponding to one of the P partial access capacities. (See rejection of claim 7.)
17. (New) A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a communications apparatus to: divide an access capacity into P partial access capacities based on N pieces of configuration information, wherein each of the P partial access capacities comprises a first size, wherein the N pieces of configuration information correspond to N memory channels in a one-to-one manner, wherein a first piece of the N pieces of configuration information indicates a quantity of first partial access capacities of the P partial access capacities corresponding to a first memory channel of the N memory channels, wherein two partial access capacities of the P partial access capacities correspond to a second memory channel of the N memory channels, wherein a total quantity of memory channels between a memory of the communications apparatus and the processor is N, wherein P is an integer greater than or equal to N, and wherein N is an integer greater than or equal to 2; and map the P partial access capacities to the N memory channels. (See rejection of claim 1.)
18. (New) The computer program product of claim 17, wherein before dividing the access capacity into the P partial access capacities, the computer-executable instructions further cause the apparatus to generate the N pieces of configuration information, wherein the N pieces of configuration information comprise M pieces of first configuration information and N-M pieces of second configuration information, wherein a second piece of the M pieces of first configuration information comprises a first memory channel identifier and a first indication identifier, wherein the second memory channel corresponds to the first memory channel identifier, wherein the first indication identifier indicates that the second memory channel maps the two partial access capacities, wherein a third piece of the N-M pieces of second configuration information comprises a second memory channel identifier and a second indication identifier, wherein the second memory channel identifier corresponds to a third memory channel, wherein the second indication identifier indicates that the third memory channel maps one partial access capacity of the P partial access capacities, wherein M is an integer, and wherein M is greater than or equal to 1 and less than N. (See rejection of claim 2.)
19. (New) The computer program product of claim 17, wherein the P partial access capacities comprise discontinuous partial access capacities that are mapped to a same memory channel, and wherein before mapping the P partial access capacities to the N memory channels, the computer- executable instructions further cause the apparatus to perform continuous processing on first address spaces corresponding to the discontinuous partial access capacities. (See rejection of claim 3.)
20. (New) The computer program product of claim 17, wherein the computer-executable instructions further cause the apparatus to set a flag bit of a second address space of each of the P partial access capacities to a low bit of a first address of a memory that is requested to be accessed. (See rejection of claim 4.)
21. (New) The computer program product of claim 20, wherein the computer-executable instructions further cause the apparatus to recover a second address to an original address based on the N pieces of configuration information and the flag bit. (See rejection of claim 5.)
22. (New) The computer program product of claim 17, wherein the computer-executable instructions further cause the apparatus to: generate a configuration mapping table indicating mapping relationships among the P partial access capacities and the N memory channels; and map the P partial access capacities to the N memory channels according to the configuration mapping table. (See rejection of claim 6.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
MEMORY DATA DISTRIBUTION BASED ON COMMUNICATION CHANNEL UTILIZATION
US 20200004444 A1
"[0073] To avoid such hot spotting of channels C0 and C1, Memory Controller 120 utilizes a different access scheme from OS Memory Page 530 to the Communication Channels 126 to write the second page of data to Data File 510. As shown, Memory Controller 120 starts with memory interface channel C2 mapped to Data Block 513, followed in order by channels C3, C0, and C1. A memory transaction is generated to write the four data blocks to Data File 510. Memory Controller 120 then reuses channels C2 and C3 to copy the remaining data from OS Memory Page 530." paragraph 0073.
System and method for implementing virtualized network functions with a shared memory pool
US 20190042294 A1
"[0039] The NIC 312 may include a system address decoder 408 that is used to discover to which physical memory pool a particular virtual channel for a VNF or service is to be mapped. For example, if a local VNF wants to push data to another VNF, the system address decoder 408 may determine the actual physical memory pool(s) mapped to the virtual channel. For example, in FIG. 4, the system address decoder 408 may determine whether the physical memory pools mapped for the virtual channel are regular pooled memory 320 or accelerated pooled memory 330 and send the push or pull request to the corresponding memory." paragraph 0039.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139